Case 8:19-cv-00952-JGB-GJS Document 54 Filed 05/15/20 Page 1 of 1 Page ID #:1215




   I
   2                                                                  JS-6
  3
  4
  5
  6
                             UNITED STATES DISTRICT COURT
  7
              CENTRAL DISTRICT OF CALIFORNIA - EASTERN DIVISION
  8
  9     RAFAEL ARROYO,JR.,                                    Case No. SACV 19-952 ]GB (KKx)
  10
                                                 Plaintiff,
  11                                                                  JUDGMENT
                     v.
 12
        SUN RISE PROPERTY LLC,et al.,
  13
  14                                          Defendants.
  15
  16   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
  17         Pursuant to the Order filed concurrently herewith,the Court GRANTS
  l8   Defendant's motion for summary judgment and DENIES Plaintiffs motion for
  19   summary judgment. Plaintiff's ADA claims are DISMISSED WITH PREJUDICE
  20   and Plaintiff's state law claims are DISMISSED WITHOUT PREJUDICE. The
  21   Clerk is directed to close the case.
  22
             Judgement is entered in favor of Defendants.
  23
  24
  25
        Dated: May 15,2020

                                                           NORABLE JESUS G. BERNAL
                                                                                  --
  26
                                                  Unitea States District Judge
  27
  28
